Title: To Alexander Hamilton from Sir John Temple, 23 September 1789
From: Temple, John
To: Hamilton, Alexander



New York Sept. 23d, 1789
Sir,

As I have nothing to do with the Packet boats ⟨more⟩ than to deliver my dispatches to the Masters of them, ⟨I am⟩ very ignorant of their Establishment. Mr Foxcroft, ⟨Agent⟩ for the British Packets, can, with Accuracy, answer ⟨the q⟩uestions you have this day written to me about.
I am with great Respect,   Sir your most Obedient   Humble Servant

J. Temple.
The Honorable ⟨Alex⟩ander Hamilton, Secretaryof the Treasury, United States of America.

